Citation Nr: 0807906	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-10 773	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as noncompensably disabling.  

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1990 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  After the decision was entered, 
the case was transferred to the jurisdiction of the RO in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's hearing loss is manifested by no worse than 
level I hearing in the right ear and level I hearing in the 
left ear.

2.  The veteran's service-connected tinnitus is manifested by 
recurrent bilateral symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 (2007).

2.  A higher rating for tinnitus is not warranted.  38 
U.S.C.A. § 1155, 7104 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was originally granted service connection for 
tinnitus and bilateral hearing loss by way of a December 1994 
rating decision.  The veteran claims that his service-
connected tinnitus and hearing loss have increased in 
severity and warrant increased evaluations.  

The veteran was afforded a VA audiological examination in 
December 2004 at which time he reported bilateral recurrent 
tinnitus.  Audiometric testing revealed puretone thresholds, 
in decibels, for the right ear of 15 at 1000 Hertz, 20 at 
2000 Hertz, 55 at 3000 Hertz, and 60 at 4000 Hertz with an 
average decibel loss of 38.  Puretone thresholds, in 
decibels, for the left ear of 20 at 1000 Hertz, 35 at 2000 
Hertz, 65 at 3000 Hertz, and 75 at 4000 Hertz with an average 
decibel loss of 49.  Speech testing revealed speech 
recognition ability of 92 percent in the right ear and 92 
percent in the left ear.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2007).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2007).  

A review of the December 2004 audiometric examination, and 
using the speech discrimination scores from the audiogram, 
correlates to level I hearing in the right ear, and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Neither 
the veteran's right or left ear hearing loss qualifies as an 
exceptional pattern of hearing loss under 38 C.F.R. § 4.86.  

The combination of level I and level I corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  The ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in Table VI and Table VII.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In the veteran's 
case, that results in a noncompensable rating.  There is no 
objective evidence of record to indicate that the application 
of the rating criteria, as established, is inadequate to rate 
the veteran's hearing loss disability.  Although the veteran 
has claimed that the testing done in December 2004 was not 
done correctly, there is no indication in the examination 
report of any testing error.  Additionally, the veteran is 
not competent to say how the test should be performed.  
Accordingly, the preponderance of the evidence is against the 
claim for a compensable rating.



Tinnitus

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating of 10 percent.  
38 C.F.R. §4.87, Diagnostic Code 6260.  

The Board first notes that it has been VA's policy for a 
number of years that, where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying Diagnostic 
Code 6260 specifically require the assignment of a single 
evaluation for bilateral tinnitus.  The veteran filed his 
claim for increase after this change.  

The Board also notes that on May 22, 2003, VA's Office of 
General Counsel issued a precedential opinion, holding that 
Diagnostic Code 6260, as in effect both prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  The opinion further holds that separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-
2003.  

As noted above, the veteran has been assigned the maximum 
schedular rating of 10 percent for his tinnitus.  
Additionally, there is no evidence showing that an increase 
would be warranted under the schedule for hearing loss.  
There is no evidence relative to either disability showing an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The current 
evidence of record does not demonstrate that hearing loss or 
tinnitus has resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that service-connected disability can have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2007).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of these 
issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
hearing loss or tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2007).  

Veterans Claims Assistance Act of 2000

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a November 2004 notice letter, 
the veteran and his representative were notified of the 
information and evidence needed to substantiate his claims.  
By a February 2006 statement of the case (SOC), the veteran 
was told that disability ratings shall be based as far as 
practicable, upon the average impairments of earning capacity 
in civil occupations resulting from disability.  In the 
veteran's case, because his hearing loss disability is rated 
under a diagnostic code that contains criteria that are 
satisfied by specific severity measurements, the veteran was 
generally notified of the requirements necessary to establish 
a higher disability rating in an April 2005 rating decision 
and the February 2006 SOC.  Thus, the veteran was put on 
notice that it was necessary to demonstrate more than the 
effect of any worsening on his employment and daily life; he 
had to meet the criteria set forth in the diagnostic codes.  
Consequently, while the notification requirements for the 
increased rating claims were not met as contemplated by the 
VCAA, the administrative process provided to the veteran, 
included the SOC, make the defective pre-decisional notice 
error non-prejudicial.  See Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. Jan. 30, 2008).  The veteran has been 
put on notice of the information required by the VCAA and was 
given opportunity to respond at the RO level.

Additionally, the veteran was told of the criteria for 
assigning an effective date by way of a March 2006 letter.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although 
such notice was not followed by a decision by the RO, it 
should be pointed out that an effective date question is not 
now before the Board.  The rating questions therefore do not 
need to be remanded to address a defect in notice regarding 
effective dates.

The Board also finds that the November 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit evidence showing that his 
service-connected disabilities had increased in severity.  
The veteran was informed that the evidence may be statements 
from his doctor, physical examination reports, laboratory 
tests or x-rays, and lay statements from individuals with 
knowledge of the veteran's disability.  The veteran was also 
told to send in any evidence in his possession that pertained 
to the claims.  

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records were 
already associated with the claims file.  The veteran was 
provided a VA examination in relation to his claims, the 
report of which is of record.  Significantly, the veteran has 
not otherwise alleged that there are any outstanding medical 
records probative of his claims on appeal that need to be 
obtained.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an increased rating for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


